Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendments and Arguments
The amendments filed on 09/03/2021 have been entered. Applicant’s amendments overcome all objections and 112 (a) and 112(b) rejections previously recited in previous office action. Applicant’s arguments with respect to rejections of independent claim 1 are moot as the rejection has been withdrawn and a new rejection is presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites an apparatus of test device and also a step method of use or” the waterproof level of the test device adjusted by changing the roughness of surfaces” rendering claim indefinite.
For the purpose of examining, examiner is interpreting the claim as: “wherein the waterproof level of the test device may be adjusted by changing the roughness of surfaces between the two plates”.
Claim 4 is rejected because of the dependency to claim 3.

For the purpose of examining, examiner is interpreting the claim as: “wherein the waterproof level of the test device may be adjusted by changing the length along the leakage path, rendering claim indefinite”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by XUE (CN106969884A,” XUE”).
Regarding claim 1, XUE in figure 5 discloses a test device comprising:
two plates (1 and 6), which are pressed against each other with pressure (for example ¶0059),
wherein a minor gap (7) between the two plates (1 and 6) are used as water leakage path (11).
Examiner holds that the preamble in this claim is just intended use. See MPEP 2111.02 “Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")”. Therefore “for calibrating a test equipment, which is used to test a waterproof level of an electronic apparatus” is not a claim limitation.


Regarding claim 2, XUE in figure 2 discloses the plates are metal plates (plates 1’ are steel).
Regarding claim 3, XUE discloses the waterproof level of the test device may be adjusted by changing by changing the roughness of surfaces between the two plates (1, 6).
Regarding claim 5, XUE further discloses the waterproof level of the test device adjusted by changing the pressure applied on the two plates (e.g.¶0012).
Regarding claim 6, XUE discloses the waterproof level of the test device may be adjusted by changing by changing the length along the leakage path (11).
Regarding claim 7 XUE further discloses the waterproof level is a water leakage value (e.g.¶0012 determining the water leakage method is water leakage along the water seepage path of the contact surface of the two gaskets).
Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beaupre, (WO 2014138968 A1,” prior art of record”).
Regarding claim 1, LIU in figures 1- 5 discloses A test device (10) for calibrating a test equipment (col2 lines 52-58), comprising:
two plates (FIG.4 20 and 40), which are pressed against each other with pressure (col.4 lines 1-3),
wherein a minor gap (16) between the two plates (20 and 40) are used as leakage path (16).
Examiner holds that the preamble in this claim is just intended use. See MPEP 2111.02 “Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee 
LIU does not explicitly disclose a water leak path, however, Examiner holds that this teaches or, in the alternative, prima facie renders obvious a water leak path. As such the water leak pat, as claimed, is either taught or render prima facie obvious by path 16 of LIU.
Regarding claim 2, LIU in Col.3 line 59 discloses the plates are metal plates (20,40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUE in view of FENG (CN 108358580 B,” FENG”).
XUE discloses a layer of waterproof mesh (9- elastic sealing pad) is sandwiched between two adjacent plates (1, 6), but fails to disclose the roughness of surfaces between the two plates is at least partly defined by at least one of a thickness of the layer of waterproof mesh, a material of the layer of waterproof mesh, and a surface roughness of the layer of waterproof mesh.
FENG (at least in Abstract) teaches the roughness of surfaces between the two plates is at least partly defined by at least one a material of the layer of waterproof mesh (Phosphorus gypsum building block), and a surface roughness of the layer of waterproof mesh (at least in Abstract- a layer of cross-linked net firm on the hole wall of the gypsum is formed and attached on the surface of gypsum hardened body of internal bores and apertures, so as to change the surface properties of the hole and pore, from hydrophilic to hydrophobic, i.e. so that gypsum hardened body internal hole and pore surface so that the water cannot automatically penetrate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a material of the layer of waterproof mesh, and a surface roughness of the layer of waterproof mesh as taught by FENG for XUE’s sealing gasket between its plates for testing its waterproof level. One of ordinary skill in the art would know a material of the layer of waterproof mesh, and a surface roughness of the layer of waterproof mesh are factors to change the waterproof level of an apparatus and motivate to use these factors in measurement and calibration of waterproof level of apparatus using these mesh.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUE in view of Duang (CN 208273247 U,” Duang”).
XUE discloses a layer of waterproof mesh (9- elastic sealing pad) is sandwiched between two adjacent plates (1, 6).
 XUE fails to disclose the roughness of surfaces between the two plates is at least partly defined by at least one of a thickness of the layer of waterproof mesh, a material of the layer of waterproof mesh, and a surface roughness of the layer of waterproof mesh.
Duang teaches in Figs.1-2 the roughness of surfaces between the two plates (Fig.2-2 plates 6 and 5) is at least partly defined by at least one of a material of the layer of waterproof mesh (waterproof film 1, waterproof double-sided adhesive layer 2, silica gel layer 3, particle anti-metal net4) and a surface roughness of the layer of waterproof mesh (1, 2, 3, 4).

.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAI (JP 2012103151,” NAGAI”) in view of XUE (CN106969884A,” XUE”).
Regarding claim 8, NAGAI in figures 1 and 2 teaches a method for calibrating (e.g.¶0012) a test equipment under calibration (¶0001  a sample device for calibrating an apparatus for measuring water vapor permeability or ¶0002 moisture permeability), which is used to test a waterproof level (Water permeability and water proofing are properties that are closely related to each other, the level of water permeability is related to the level of water proofing of a material) of an electronic apparatus (¶0003 teaches its applications are expanding, such as being used for parts of electronic devices), comprising: testing a test device (sample device 10) by using a standard test equipment (FIG.2 standard test equipment and ¶0029-¶0031) to obtain a standard waterproof level value; testing the same test device (10) by using the test equipment (FIG.3 test equipment ¶0033-¶0035) under calibration to obtain a calibration waterproof level value (Water permeability and water proofing are properties that are closely related to each other, the level of water permeability is related to the level of water proofing of a material); and calibrating the test equipment under calibration by using the difference between the standard waterproof level value and the calibration waterproof level value.
Nagai fails to disclose a test device according claim 1.
Xue teaches a test device according claim 1.

Regarding claim 9, XUE further discloses method performing the testing and calibrating processes by using a test device (10) according to claim 1 with at least one changed attribute selected from a group including the pressure applied (¶0012) on the two plates (1 and 6) the length along the leakage path (11).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAI (JP 2012103151,” NAGAI”) in view of LIU.
Regarding claim 8, NAGAI in figures 1 and 2 teaches a method for calibrating (e.g.¶0012) a test equipment under calibration (¶0001  a sample device for calibrating an apparatus for measuring water vapor permeability or ¶0002 moisture permeability), which is used to test a waterproof level (Water permeability and water proofing are properties that are closely related to each other, the level of water permeability is related to the level of water proofing of a material) of an electronic apparatus (¶0003 teaches its applications are expanding, such as being used for parts of electronic devices), comprising: testing a test device (sample device 10) by using a standard test equipment (FIG.2 standard test equipment and ¶0029-¶0031) to obtain a standard waterproof level value; testing the same test device (10) by using the test equipment (FIG.3 test equipment ¶0033-¶0035) under calibration to obtain a calibration waterproof level value (Water permeability and water proofing are properties that are closely related to each other, the level of water permeability is related to the level of water proofing of a 
Nagai fails to disclose a test device according claim 1.
LIU teaches a test device according claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sample test device and calibrate a test equipment by measuring waterproof level by comparing measurements of same test device by standard and calibrating test equipment as taught by Nagai for test device of LIU. One of ordinary skill in the art would have been motivated to make this modification in order have a more reliable and traceable of the measured values ensured with respect to the measured values various measuring devices (as suggested by Nagai ¶0009).
Regarding claim 9, LIU further discloses method performing the testing and calibrating processes by using a test device (10) according to claim 1 with at least one changed attribute selected from a group including the pressure applied (col.4 lines 1-3) on the two plates (20,40) the length along the leakage path (16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856        

                                                                                                                                                                                                
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856